Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/22/2022.
Applicant’s election without traverse of group II, claims 12-19 in the reply filed on 7/22/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-19 is/are rejected under 35 U.S.C. 102(a(1)) as being unpatentable by Hoseini (“Adaptive Staircase Measurement of Hand Proprioception”).
Regarding claims 12-19, Hoseini discloses:
12. A method of measuring a patient's proprioception (abstract) comprising: 
placing a patient's hand on an angled stand (Measurement procedures: Adaptive Staircase, page 3… “the blindfolded subject’s right hand was positioned on an angled stand” (Fig 1Aj)) beneath a display screen (“place a tablet style computer screen over the pronated hand…”) (“Introduction”, page 3) with a portion of the patient's hand at a predetermined angle (Methods: Subjects…“the hand was pronated on the 25 degree apparatus, about 20 cm in front of the body and centered with the trunk midline”); 
instructing a patient to apply pressure with the portion of the patient's hand that is at the predetermined angle (Measurement procedures: Adaptive Staircase, page 3… “the subject was instructed to press firmly against the experimenter’s finger and then relax to ensure a consistent history of a muscle contraction across subjects”, Fig 1Aii); 
displaying, by the display screen, a test position (pages 4, 5) (Fig 1i-1iv) of the portion of the patient's hand (Fig 1Aiv) (Measurement procedures: Adaptive Staircase, page 3); and
receiving, from the patient, an indication of a positional relationship between an actual position of the portion of the patient's hand and the test position on the display screen (Measurement procedures: Adaptive Staircase, page 4, only paragraph, Fig 1Aiv).  
13. The method of claim 12, wherein the displaying the test position is repeated with a plurality of varying test positions (Measurement procedures: Adaptive Staircase, page 4, only paragraph, page 5 further details this in the paragraphs before “matching”, Fig 1Ai-iv).  
14. The method of claim 13, wherein the displaying the plurality of varying test positions is repeated with an adaptive staircase method (Measurement procedures: Adaptive Staircase, Fig 1iv).  
15. The method of claim 14, further comprising determining a bias (“for each angle tested during the 6 staircases, the program calculated the number of responses obtained and the proportion that were “right” rather than “left”… page 5) by averaging a plurality of reversal angles of the adaptive staircase method (Measurement procedures: Adaptive Staircase, page 5, 1st and 2nd paragraph, Fig 4/5).  
16. The method of claim 14, further comprising determining a proprioception sensitivity by determining a standard deviation of a plurality of reversal angles (“results”, Fig 2).  
17. The method of claim 12, further comprising measuring and controlling the pressure of the portion of the patient's hand on the angled stand (Measurement procedures: Adaptive Staircase, page 3… “the subject was instructed to press firmly against the experimenter’s finger and then relax to ensure a consistent history of a muscle contraction across subjects”, Fig 1Aii).  
18. The method of claim 14, wherein an initial difference between the test position and the predetermined angle is about 30 degrees (page 3… “the first two staircases began 30 degrees to the left and right”).  
19. The method of claim 14, wherein a subsequent difference between the test position and the predetermined angle is about 10 degrees (page 3…. “the line moved 10 degrees towards true finger position…”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942. The examiner can normally be reached Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791